EXHIBIT 10.4

August 9, 2011

Dear Alain,

This letter will confirm the terms and conditions of your retirement on
September 1, 2011, as approved by the Human Resources & Compensation/Nomination
and Governance Committee. (HRC/NG) of the Board of Directors of AbitibiBowater
Inc

1. Dental and medical group insurance coverage: You will benefit from continued
coverage for a period of 4 years (Option 3 for medical insurance and Option 1
for dental insurance). Your contributions for these benefits will be of $56.48
per month, to be paid by post dated cheques. Life insurance, accident,
dismemberment, short-term and long-term disability insurance will cease on
August 31, 2011.

2. Medisys executive services: You and your spouse will continue to benefit from
these services for a period of 2 years, namely:

 

  •  

An annual medical examination up to $1,500 each

 

  •  

Medical referral, including vaccination, up to $1,000 per year each

3. Emergence equity grants: Notwithstanding anything to the contrary, you will
continue vesting in the restricted share units and options awarded to you by the
Company in January 2011 as per normal vesting schedule. Options will expiry one
year after the vesting of the last tranche of options, namely December 9, 2015.

 

12/9/2011

 

12/9/2012

 

12/9/2013

 

12/9/2014

 

12/9/2015

Vesting of 1st tranche (25% of grant); RSUs settled immediately in shares;
options exercisable until 12/9/2015   Vesting of 2nd tranche; RSUs settled
immediately in shares; options exercisable until 12/9/2015   Vesting of 3nd
tranche; RSUs settled immediately in shares; options exercisable until 12/9/2015
  Vesting of 4th and last tranche; RSUs settled immediately in shares; options
exercisable until 12/9/2015   All options be to exercised by 12/9/2015



--------------------------------------------------------------------------------

4. DC SERP: The HRC/NG has approved full vesting of your benefits.

5. DB SERP: Your DB SERP benefits will be secured by letter of credit as per
your employment agreement dated February 7, 2011, which states:

“As regards your DB SERP, the Company intends to pay you such benefits as a lump
sum (in two instalments) once you retire, unless and until these benefits have
been secured as further described, in which case they would be paid in the form
of monthly payments. The Company undertakes to put in place a letter of credit
to guarantee a percentage of your DB SERP benefits corresponding to the weighted
average solvency ratio of the Company’s registered defined benefit pension plans
for its Canadian non union employees (the “Benchmark”) as of December 31, 2010.
The percentage of your DB SERP guaranteed by letter of credit will be revised
yearly and will be increased to reflect improvements to the Benchmark, in line
with agreements reached with Ontario and Québec on pension relief measures.”

6. Corporate indemnification in accordance with relevant charters, by-laws and
applicable law, and consistent with the plans of reorganization. D&O coverage:
applicable post-termination/post-service tail coverage.

If you have any question on the content of this letter, please contact Isabel
Pouliot or Benoit Brière.

Alain, thank you again for your important contributions to AbitibiBowater and
best of luck in your new endeavours,

 

Sincerely,

/s/ Richard Garneau

Richard Garneau

 

c.c. Isabel Pouliot

     Benoit Brière